[MAGRATH, District Judge,
cites from The. Young Mechanic, Case No. 18,180, the remark by Judge Curtis wherein he distinguished a maritime from an equitable lien, and adopted the definition by Pothier of an hypothecation, as an accurate description of a maritime lien under our law, — “the right which a creditor has in a thing of another, which right consists in the power to cause that thing to be sold in order to have the debt paid out of the price,”— and adds that a maritime lien, in general, gives no right to the creditor to take possession; that is executed by the suit in rem.]
[Nowhere reported: opinion not,now accessible. The above statement of the point determined was taken from Cohen’s Adm. Law, 202.]